Case 2:19-cr-00087-RGD-DEM Document 30-1 Filed 02/05/20 Page 1 of 1 PageID# 152



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA

                                     Norfolk Division

 UNITED STATES OF AMERICA                       )
                                                )
 v.                                             )       CRIMINAL NO.: 2:19cr87
                                                )
 MIKEL MANTHEY, JR.,                            )
                                                )
               Defendant.                       )

                                         ORDER

        Upon Motion of the Defendant, Mikel Manthey, Jr., by and through counsel, for

 an order continuing the sentencing hearing date, and it appearing to the Court that

 good cause has been shown for said request, it is

        ORDERED that the sentencing hearing date is continued from February 10,

 2020 until a later date determined by the Court and counsel of record.


 Norfolk, Virginia

 Date:____________                              ________________________________
                                                            Judge



 I ASK FOR THIS:


 ________/s/__________________
 Jon M. Babineau, Esquire
 Virginia Bar Number: 27461
 Attorney for Defendant Mikel Manthey, Jr.
 JON M. BABINEAU, PC
 109 East Main Street, Suite 413
 Norfolk, VA 23510
 Phone: (757) 622-8631
 Fax: (757) 226-0621
 jon@babineaulaw.com
